The judgment of the Supreme Court was entered
Per Curiam.
The depositors in a savings bank have a right to rely on the published by-laws as to the mode in which the money can be withdrawn. It cannot be pretended that in this case Mrs. Cupps’s money was paid out in conformity to any one of *319these by-laws. It was paid out on forged orders, and these orders were “not properly witnessed,” as the by-laws required the orders of absent depositors to be. It was not a question of negligence, and contributory negligence in the depositor was of. no consequence. It was a case of mis-payment, contrary to the published rules, and the defendants below have no right to complain of the ruling of the learned judge below.
Judgment affirmed.